Citation Nr: 1417926	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for infertility and hysterectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho that denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents on the Veterans Benefits Management System.  The Veteran testified at a May 2012 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's infertility and hysterectomy is etiologically related to the chlamydia infection, dysmenorrhea and menorrhagia that manifested in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, her infertility and hysterectomy were incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. § 3.159 (2013).  Because the Veteran's claim for infertility and hysterectomy is granted, as discussed below, any error as to the duty to notify and assist the Veteran is harmless error.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that her infertility and hysterectomy is related to military service.  Specifically, the Veteran contends that her disability is due to the chlamydia infection contracted in service.  See e.g., June 2010 notice of disagreement.  The Veteran reported that she has had horrible pain during her menses since 1992 due to her chlamydia infection in service.  See September 2009 Veteran statement; June 2010 notice of disagreement.  She also stated that after her October 2008 surgery at VA, the doctor told her that all the scarring was caused by chlamydia.  See September 2009 Veteran statement.  

In August 2011, the Veteran submitted evidence from the Centers for Disease Control (CDC) website showing that chlamydia can damage a woman's reproductive organs and can cause pelvic inflammatory disease (PID).  The website further shows that PID and chlamydia in the upper genital tract can cause permanent damage to the fallopian tubes, uterus, and surrounding tissues, which can lead to chronic pelvic pain and infertility.  

The service treatment records show that the Veteran was treated multiples times for gynecological conditions.  No sexually transmitted disease or gynecological irregularities were noted on entry into service.  Later in May 1991, the Veteran complained of excessive bleeding during menses and menses every two weeks.  In January 1992, the Veteran complained of vaginal itching and swelling.  In February 1992, the Veteran tested positive for chlamydia and was treated.  In an April 1992 gynecological screening questionnaire, the Veteran reported severe pain with menstrual periods.  An April 1992 gynecologic cytology test showed cellular changes of HPV infection.  In June 1992, it is noted that the Veteran's pap smear showed cellular changes of HPV present.  The Veteran complained of recent onset of spotting between periods.  In November 1992, the Veteran reported increased bleeding during menses.  In June 1993, it is noted that after the April 1992 pap smear showed HPV infection, no follow-up was done due in part to "limited access overseas."  In June 1993, condolymoma was noted.  In September 1993, the Veteran complained of very dark blood during the last few days of menstrual flow.  In a post-service report of medical history, it is noted that the Veteran had genital warts in 1994.  See March 1996 service treatment record.

Private treatment records show that the Veteran was diagnosed with "unexplained infertility."  See e.g., July 2004 private treatment letter from Idaho Center.  Private treatment records from Magic Valley from April 2002 to March 2008 show that the Veteran was seen for gynecological care and infertility treatment.  In April 2002, there was an impression of pelvic pain.  Private treatment records from Glenns Ferry show that in October 1997, the Veteran was assessed with dysmenorrhea.  In 
April 1997, the Veteran complained of excruciating pelvic pain the first day of her period each month.  She stated that she "can't take it anymore."  See also March 2002 and April 2008 Glenns Ferry private treatment records.  

A March 1998 pap smear showed minimal inflammation.  A March 1997 pap smear showed moderate inflammation.  The Veteran also has a history of gynecological tests showing normal results.  For example, a private March 2004 hysterosalpingogram report and private pap smears in 1999, 2000, and 2001 showed normal results.  

VA treatment records show that the Veteran has a history of pelvic pain, dysmenorrhea, and infertility.  See e.g., December 2009 and August 2008 VA treatment records.  In December 2009, it is noted that the Veteran has a history of severe dysmenorrhea with heavier menses since her mid-20s and a history of dysplasia.  The Veteran was assessed with severe dysmenorrhea with heavier menses.  An October 2008 VA operation report shows a postoperative diagnosis of dysmenorrhea, infertility, and pelvic pain with pelvic adhesive disease and tubal disease and clubbed fallopian tubes.  

On VA examination in January 2010, the Veteran reported that she underwent a Laparoscopic Vaginal Hysterectomy in December 2009 "for painful menstrual periods."  [The December 2009 hysterectomy operation report is not associated with the claims file.]  It is noted that in December 2009, the Veteran was hospitalized for severe dysmenorrhea and menorrhagia.  Veteran was diagnosed with infertility and status post total laparoscopic hysterectomy with bilateral salpingectomy.  The examiner stated that she cannot resolve the issue of whether the Veteran's infertility and hysterectomy are related to service without resorting to mere speculation.  The examiner stated that one complication of chlamydia can cause scarring of the fallopian tubes and potential infertility.  However, the examiner noted that the March 2004 hysterosalpingography and the September 2004 transvaginal ultrasound reported normal results.  The examiner also noted the Veteran's October 2008 laparoscopy with fimbroplasty and the December 2009 vaginal hysterectomy and bilateral salpingectomy.  The examiner noted the Veteran's chronic dysmenorrhea and menorrhagia and stated that are several factors that may have been implicated in the etiology of the Veteran's conditions, to include endometrial inflammation, vascular malformations and serosal fibrosis.  The examiner stated that these pathologic findings may be related to PID, and lower genital tract infection with gonorrhea, chlamydia, or bacterial vaginosis is a risk factor for subclinical PID.  The examiner opined that even though the Veteran had a history of chlamydia, it is unclear and will be mere speculation to assume that this infection was the sole etiology of her infertility, dysmenorrhea and menorrhagia.  

First, the record shows that Veteran has been diagnosed with infertility and hysterectomy.  Therefore, the first Shedden element, a present disability, is met.  

Second, the record shows that during service, the Veteran had a chlamydia infection, HPV infection, genital warts, and severe pain and heavy bleeding during menstrual periods.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Third, the evidence is at least in equipoise as to whether the Veteran's current infertility and hysterectomy is related to service.  The Board acknowledges that the January 2011 VA examiner concluded that she is unable to render an opinion as to whether the Veteran's in-service chlamydia infection was the sole etiology of her infertility, hysterectomy, dysmenorrhea and menorrhagia without resorting to mere speculation.  The examiner explained that the cause of the Veteran's disability is multi-factorial.  The examiner noted that several factors in the Veteran's medical history, to include chronic dysmenorrhea and menorrhagia and lower genital tract infection with chlamydia, may be related to the PID that the examiner suggests may be the cause of the Veteran's disability.  In light of this rationale, the Board can reasonably interpret the January 2011 examination report as stating that the in-service chlamydia infection, dysmenorrhea, and menorrhagia are at least in part etiologically related to the Veteran's current infertility and hysterectomy.  Further, though the CDC website does not consider the Veteran's specific medical history, the website supports the VA examiner's theory.  Significantly, the Veteran's menorrhagia, dysmenorrhea, and chlamydia infection incurred in service; and, as the VA examiner stated, these conditions are factors that are part of the etiology of the Veteran's infertility and hysterectomy.  

The Board notes that the Veteran is competent to report that after her October 2008 surgery at VA, the doctor told her that all the scarring was caused by chlamydia.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  Further, in part because the Veteran's report of horrible pain during her menses since the 1992 chlamydia infection is supported by the medical evidence, the Board finds the Veteran credible.  The Board notes that this opinion was not noted in the operation report.  Still, the October 2008 VA doctor's opinion that the Veteran's scarring was caused by chlamydia supports a finding that the Veteran's disability is etiologically related to service.  

The Board does not doubt that the Veteran's infertility and hysterectomy is the result of many different factors.   However, service connection does not require that the sole etiology of a disability be service-related.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Therefore, though the record does not establish with certainty that the Veteran's in-service chlamydia infection, dysmenorrhea and menorrhagia caused her infertility and hysterectomy, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current infertility and hysterectomy are etiologically related to her in-service chlamydia infection, dysmenorrhea and menorrhagia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.
Because all three Shedden elements are met, service connection for infertility and hysterectomy is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for infertility and hysterectomy is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


